Per Curiam.
It is a fundamental rule of practice in error in civil causes (and the rule is based on reasons of the most meritorious character), that a ruling of the trial court claimed on appeal to be erroneous, and urged for a reversal of the judgment below, must have been excepted to below in order to be available on appeal. The reasons for that rule are explained in a long line of cases, of which late instances are the following: Kargman v. Carlo, 85 N. J. L. 632; Miller v. Transportation Co., Id. 700; Lams v. Fish, 86 Id. 321; Daly v. Ewald, 88 Id. 707; Chrisafides v. Motor Co., 90 Id. 313; Burt v. Brownstone Realty Co., 95 Id. 457; Leiferant v. Progressive Agency, 98 Id. 526.
We deal with this point at some length, because the only-ground of appeal argued is that “the trial court erroneously directed a verdict for the defendants.” Such a verdict was in fact directed, and after rather extended argument; but no exception to that direction was taken, and consequently it stands legally unchallenged, and the judgment must be affirmed.